Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the above identified patent application filed on 03/12/2020.  Claims 1-20 are currently pending and being examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the control valve governing a flow of coolant/fuel into the heat exchanger” in independent claims 1 and  8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Notice that figure 2 of the instant application shows/illustrates “a control valve(s) 96 governs a flow of the heating fluid (from heat source 72) into the heat exchanger 78 and not the fuel/coolant into the heat exchanger.  In other words, figure 2 does not show any control valve governing a flow of coolant/fuel into the heat exchanger.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 8 recite the limitation “a control valve governs a flow of coolant/fuel into the heat exchanger
Claim 1 recites the limitation "the hot flow" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 depend from Claim 1 or 8 and are rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-16 and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Appukuttan et al. (EP 2713027).
Based on the understanding of the claimed invention as presented in figure2 of the instant application and in view of the 112 rejection(s) and the drawings objections presented above.  For purposes of examination, the recitation “a control valve governing a flow of coolant/fuel into the heat exchanger” (in independent claims 1 and 8) has been interpreted as “a control valve governing a flow of heating fluid into the heat exchanger”.

In regards to Independent Claim 1, and with particular reference to Figures 3 and 4, Appukuttan discloses an adaptive thermal management system for a gas turbine engine (par. 1; figure 1) comprising:
 a heat exchanger (78 or also named as AFHE; par. 36) transferring heat into a coolant/fuel (par. 37 lines 15-18 teaches the heat exchanger 78 transfer heat from the engine hot air to the fuel); 
a temperature sensor (not schematically shown but par. 42 teaches a fuel temperature sensor 92 in communication with a controller 86) measuring a temperature of the coolant/fuel; 
a sensor assembly (not schematically shown but par. 43 teaches an oxygen sensor 94 in communication with a controller 86) measuring a parameter of the coolant/fuel (sensor 94 measures the amount of oxygen dissolved in the fuel; par. 43) during operation of the gas turbine engine (par. 45 teaches all the sensing is done while the engine is operating at different power conditions), the parameter (oxygen dissolved in the fuel; par. 43) measured by the sensor assembly 94 indicative of a capacity of the coolant/fuel to accept heat from the hot flow (the amount of oxygen dissolved in the fuel determines the critical temperature at which coking occurs in the fuel lines; thus the sensed amount of dissolved oxygen in the fuel determines the capacity of the fuel to accept heat from the hot air; par. 43); 
a control valve 84 governing a flow of heating fluid (hot engine air; par. 37 lines 15-18) into the heat exchanger 78; and 
a controller 86 adjusting the control valve 84 to communicate heating fluid (hot air) to the heat exchanger 78 based on a determined capacity of the coolant/fuel to accept heat (the amount of oxygen dissolved in the fuel) in view of the measured temperature of the coolant/fuel (via fuel temperature sensor 92) and that the measured parameter of the coolant/fuel is within a predefined range (pars. 39-45 teaches adjusting the amount of hot air to the heat exchanger to heat the fuel based on the amount of oxygen dissolved in the fuel, the fuel temperature, fuel flow rate, among other parameters; the measured parameters define the critical temperature(s)  “predefined range” to heat fuel to avoid coking in the fuel lines).
Regarding dependent Claim 2, Appukuttan discloses wherein the coolant comprises fuel 66 from a fuel system, the fuel system including a fuel tank 62 holding a mass of fuel and at least one fuel pump (64 and/or 74) communicating fuel to the heat exchanger (68 or 78).
Regarding dependent Claim 3, Appukuttan discloses wherein the sensor assembly comprises a fuel mass sensor that measures a fuel mass within the fuel tank (par. 41 lines 6-10 from the bottom teaches controller 86 continuously monitors a signal from a fuel flow rate sensor, the fuel flow rate is indicative of a quantity of fuel within the tank for mass flow rate = density of the fuel  X  volume flow rate).
Regarding dependent Claim 4, Appukuttan discloses wherein the sensor assembly comprises an oxygen sensor measuring an oxygen content within the fuel (sensor 94 measures the amount of oxygen dissolved in the fuel; par. 43).
Regarding dependent Claim 5, Appukuttan discloses wherein the controller is configured to utilize a current engine operating condition in determining the capacity of the coolant to accept heat (par. 45 teaches all the sensing is done while the engine is operating at different power conditions
Regarding dependent Claim 6, Appukuttan discloses wherein the controller 86 is configured to utilize a current ambient operating condition T40 in determining the capacity of the coolant to accept heat (par. 44 teaches that several measured/calculated parameters can be used to control the heat added to the fuel, one of those parameters including ambient conditions measured by air temperature sensor 98) .
Regarding dependent Claim 7, Appukuttan discloses wherein the controller 86 is configured to stop flow of heating fluid to the fuel in response to the capacity of the coolant/fuel or accepting heat being outside the predefined range (implied in par. 39-45 that if the measured parameters are outside the defined range the controller 86 will close valve 84).
In regards to Independent Claim 8, and with particular reference to Figures 1, 3 and 4, Appukuttan discloses a gas turbine engine (par. 1; figure 1) comprising: a fan 14 rotatable within a fan nacelle 30; a core engine including a compressor 16/18 communicating compressed air to a combustor 20 where compressed air is mixed with fuel and ignited to generate a high-energy gas flow expanded through a turbine 22/24/26; a fuel system 60 including a fuel tank 62 containing a mass of fuel and a fuel pump 64/74 for generating a fuel flow;
a heat exchanger (78 or also named as AFHE; par. 36) receiving a portion of fuel for transferring heat from at least one heat generating system into the fuel flow (par. 37 lines 15-18 teaches the heat exchanger 78 transfer heat from the engine hot air to the fuel); 
a temperature sensor (not schematically shown but par. 42 teaches a fuel temperature sensor 92 in communication with a controller 86) measuring a temperature of the fuel; 
(not schematically shown but par. 43 teaches an oxygen sensor 94 in communication with a controller 86) measuring a parameter of the fuel (sensor 94 measures the amount of oxygen dissolved in the fuel; par. 43) during operation of the gas turbine engine (par. 45 teaches all the sensing is done while the engine is operating at different power conditions), the parameter (oxygen dissolved in the fuel; par. 43) measured by the sensor assembly 94 indicative of a capacity of the fuel to accept heat (the amount of oxygen dissolved in the fuel determines the critical temperature at which coking occurs in the fuel lines; thus the sensed amount of dissolved oxygen in the fuel determines the capacity of the fuel to accept heat from the hot air; par. 43); 
a control valve 84 governing a flow of heating fluid (hot engine air; par. 37 lines 15-18) into the heat exchanger 78; and 
a controller 86 adjusting the control valve 84 to communicate heating fluid (hot air) to the heat exchanger 78 based on a determined capacity of the fuel to accept heat (the amount of oxygen dissolved in the fuel) in view of the measured temperature of the fuel (via fuel temperature sensor 92) and that the measured parameter of the fuel is within a predefined range (pars. 39-45 teaches adjusting the amount of hot air to the heat exchanger to heat the fuel based on the amount of oxygen dissolved in the fuel, the fuel temperature, fuel flow rate, among other parameters; the measured parameters define the critical temperature(s)  “predefined range” to heat fuel to avoid coking in the fuel lines).
Regarding dependent Claim 9, Appukuttan discloses wherein the measured parameter comprises an oxygen content of the fuel flow (sensor 94 measures the amount of oxygen dissolved in the fuel; par. 43) and the mass of fuel within the fuel tank (par. 41 lines 6-10 from the bottom teaches controller 86 continuously monitors a signal from a fuel flow rate sensor, the fuel flow rate is indicative of a quantity of fuel within the tank for mass flow rate = density of the fuel  X  volume flow rate).
Regarding dependent Claim 11, Appukuttan discloses wherein the controller is configured to utilize a current engine operating condition in determining the capacity of the fuel to accept heat (par. 45 teaches all the sensing is done while the engine is operating at different power conditions).
Regarding dependent Claim 12, Appukuttan discloses wherein the controller is configured to stop flow of heating fluid to the fuel in response to the capacity of the fuel for accepting heat being outside the predefined range (implied in par. 39-45 that if the measured parameters are outside the defined range the controller 86 will close valve 84).

In regards to Independent Claim 13, and with particular reference to Figures 3 and 4, Appukuttan discloses a method of actively managing thermal loads comprising: 
measuring a current temperature of a coolant/fuel (not schematically shown but par. 42 teaches a fuel temperature sensor 92 in communication with a controller 86 for measuring a fuel temperature) during operation of a gas turbine engine (par. 45 teaches all the sensing is done while the engine is operating at different power conditions); 
measuring another parameter of the coolant/fuel assembly (not schematically shown but par. 43 teaches an oxygen sensor 94 in communication with a controller 86; sensor 94 measures the amount of oxygen dissolved in the fuel; par. 43) in addition to the current  (par. 45 teaches all the sensing is done while the engine is operating at different power conditions); 
determining IF the measured parameter is within a predefined range in view of the measured temperature that is indicative of a capacity of the coolant/fuel to accept additional heat input (the amount of oxygen dissolved in the fuel determines the critical temperature at which coking occurs in the fuel lines; thus the sensed amount of dissolved oxygen in the fuel determines the capacity of the fuel to accept heat from the hot air; par. 43);  and
transferring heat into the coolant/fuel in response to the measured parameter being within the predefined range in view of the measured temperature (pars. 39-45 teaches adjusting the amount of hot air to the heat exchanger to heat the fuel based on the amount of oxygen dissolved in the fuel, the fuel temperature, fuel flow rate, among other parameters; the measured parameters define the critical temperature(s)  “predefined range” to heat fuel to avoid coking in the fuel lines).

It is noted herein that the claim 13 has contingent limitations as follows:
“determining if the measured parameter is within a predefined range in view of the measured temperature that is indicative of a capacity of the coolant to accept additional heat input; and transferring heat into the coolant in response to the measured parameter being within the predefined range in view of the measured temperature”.

MPEP 2111.04.II provides guidance for contingent limitations:

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed"”

Thus, under the broadest reasonable interpretation, the step of “determining ….if…”, if the condition is not satisfied, the transferring heat step need not be carried out in order for the claimed method to be performed.

Given the above facts, under the broadest reasonable interpretation, claim 13 would only require the following when the condition “IF” is not satisfied/not successful:

A method of actively managing thermal loads comprising: 
measuring a current temperature of a coolant during operation of a gas turbine engine;
measuring another parameter of the coolant in addition to the current temperature of the coolant during operation of the gas turbine engine.

Regarding dependent Claim 14, Appukuttan discloses wherein the coolant comprises a fuel 66 supplied to a combustor 22 of the gas turbine engine through a fuel system and a portion of a flow of fuel is routed through a heat exchanger (AFHE 78) for transferring heat from another system into the fuel.
Regarding dependent Claim 15, Appukuttan discloses wherein the measured parameter comprises an oxygen content within the fuel (sensor 94 measures the amount of oxygen dissolved in the fuel; par. 43
Regarding dependent Claim 16, Appukuttan discloses wherein the measured parameter comprises a fuel mass contained within the fuel system (par. 41 lines 6-10 from the bottom teaches controller 86 continuously monitors a signal from a fuel flow rate sensor, the fuel flow rate is indicative of a quantity of fuel within the tank for mass flow rate  = density of the fuel   X   volume flow rate).
Regarding dependent Claim 18, Appukuttan discloses including determining a heat load of a heat generating system and transferring a portion of the heat load to the coolant in response to a determination that the coolant has additional capacity for accepting heat without exceeding a predefined temperature (pars. 39-45 teaches adjusting the amount of hot air to the heat exchanger to heat the fuel based on the amount of oxygen dissolved in the fuel, the fuel temperature, fuel flow rate, among other parameters; the measured parameters define the critical temperature(s)  “predefined range” to heat fuel to avoid coking in the fuel lines).
Regarding dependent Claim 19, Appukuttan discloses including stopping a transfer of heat into the coolant/fuel in response to a determination that the measured parameter is outside of the predefined range indicating that the coolant does not have a sufficient capacity to accept additional heat (implied in par. 39-45 that if the measured parameters are outside the redefined range the controller 86 will close valve 84).
Regarding dependent Claim 20, Appukuttan discloses including monitoring the measured parameter and reinitiating the transfer of heat into the coolant in response to the measured parameter being within the predefined range indicating the coolant has some capacity to accept additional heat (implied in par. 39-45 that if the measured parameters are outside the defined range the controller 86 will close valve 84 but if the measured parameters are within the defined range the transfer of heat reinitiates).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Appukuttan et al. in view of Mayer (US 4,505,124).
Regarding dependent Claim 10, Appukuttan teaches the invention as claimed and as disclosed above, particularly a temperature sensor (92 in par. 42) measuring a temperature of fuel flow downstream of the fuel tank 62, wherein the measured temperature is indicative of the capacity of the fuel to accept heat (par. 42).
Appukuttan does not teach an additional fuel temperature sensor, particularly a temperature sensor measuring a temperature of the fuel mass within the fuel tank, wherein a 
Mayer teaches (particularly figures 2 and 3) a fuel supply system similar to Appukuttan comprising: a first temperature sensor Tm measuring a temperature of the fuel mass within the fuel tank and a second temperature sensor (T1, Ta, Tb, T2, T3) measuring a temperature of fuel flow downstream of the fuel tank.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a temperature sensor within the fuel tank, as taught by Mayer, to the device taught by Appukuttan, in order to measure the temperature of the fuel prior to entering the heat exchanger so that a difference between a temperature of the fuel within the tank (prior to entering the heat exchanger) and the fuel temperature downstream the fuel tank (after the heat exchanger) provides a more accurate indication of the capacity of the fuel to accept heat (figures 2, 3 in Mayer; par. 42 in Appukuttan).

Regarding dependent Claim 17, Appukuttan teaches the invention as claimed and as disclosed above but does not teach determining a time in a flight cycle and adjusting the predefined range in view of the determined time in the flight cycle.
Mayer teaches (particularly figures 4-11) a fuel supply system similar to Appukuttan comprising: determining a time in a flight cycle and adjusting the predefined range in view of the determined time in the flight cycle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determining a time in a flight cycle and adjusting the predefined range in view of the determined time in the flight cycle, as taught by Mayer, to the device of Appukuttan, because it has been held that applying a known technique to a known device ready for improvement, in this case applying the known technique of monitoring the tank fuel temperature as a function of mission time/flight cycle, to achieve predictable results, in this case, for accurately and efficiently controlling fuel flow and fuel temperature throughout the flight cycle, was an obvious extension of the prior art teachings. See KSR; MPEP 2143

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/William H Rodriguez/Primary Examiner, Art Unit 3741